

Exhibit 10.14
ACCESSION AGREEMENT
This ACCESSION AGREEMENT (this “Agreement”) is entered into as of July 31, 2015,
by ENDURANCE SPECIALTY HOLDINGS LTD., a Bermuda exempted limited liability
company (“Parent”), and BLUE CAPITAL REINSURANCE HOLDINGS LTD., a Bermuda
exempted limited liability company (the “Borrower”), in favor of ROYAL BANK OF
CANADA, as administrative agent for the Lenders (as defined below) (the
“Administrative Agent”) and the lenders from time to time party to the Credit
Agreement (as defined below) (collectively, the “Lenders”; individually, each, a
“Lender”). Each capitalized term used but not defined herein has the meaning
assigned to such term in the Credit Agreement dated as of May 2, 2014 (as
amended by the First Amendment and as further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Guarantors from time to time party to the Guarantee Agreement, the
Lenders, the Administrative Agent and the other agents and arrangers party
thereto.
1.Upon delivering this Agreement to the Administrative Agent, Parent will become
a party to the Credit Agreement and will thereafter have all the rights and
obligations of Parent and a Credit Party thereunder and be bound by all the
provisions thereof as fully as if Parent were one of the original parties
thereto. Parent acknowledges that, by signing this Agreement and delivering it
to the Administrative Agent, Parent becomes “Parent” and a “Guarantor” for all
purposes of the Credit Agreement and that its obligations thereunder are subject
to all the provisions of the Credit Agreement applicable to the obligations of
Parent and a Guarantor thereunder.
2.    Parent hereby represents and warrants to the Administrative Agent and the
Lenders that all of the representations and warranties contained in the Credit
Agreement or in any Loan Document and applicable to Parent are true and correct
in all material respects on and as of the date hereof to the same extent as
though made on and as of the date hereof, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; provided that, in each case,
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof.
3.    This Agreement shall be deemed to be a Loan Document for all purposes.
4.    This Agreement shall be binding upon Parent and the Borrower and their
respective successors and assigns permitted by the Credit Agreement. This
Agreement may only be amended or modified in accordance with Section 10.01 of
the Credit Agreement. Any notice or other communication herein required or
permitted to be given shall be given pursuant to Section 10.02 of the Credit
Agreement, and all for purposes thereof, the notice address of Parent shall be:
100 Pitts Bay Road
Pembroke, Bermuda HM 08
Fax:     (441) 278-0401
Tel:     (441) 278-0440
Email: dlurie@enduranceservices.com






--------------------------------------------------------------------------------




5.    THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK AND THE PROVISIONS OF SECTIONS 10.15 AND 10.16 OF
THE CREDIT AGREEMENT SHALL APPLY TO THIS AGREEMENT.
6.    This Agreement shall become effective upon the execution of a counterpart
hereof by each of the parties hereto. This Agreement may be executed in any
number of separate counterparts, each of which, when so executed, shall be
deemed an original, and all of said counterparts taken together shall be deemed
to constitute but one and the same instrument. Delivery of an executed
counterpart of this Agreement by facsimile transmission or other electronic
transmission (e.g., “.pdf’ or “.tif”) shall be effective as delivery of an
original executed counterpart hereof. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall not affect the
validity, legality and enforceability of the remaining provisions hereof, and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
7.    Parent and the Borrower acknowledge and agree that each of the Loan
Documents shall continue in full force and effect and are hereby ratified and
confirmed.
[Signature Page Follows]



2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed as of the day and year first written above.


ENDURANCE SPECIALTY HOLDINGS LTD.






By:
 
 
Name: Michael J. McGuire
Title: Chief Financial Officer



BLUE CAPITAL REINSURANCE HOLDINGS LTD.






By:
 
 
Name: Michael S. Paquette
Title: Chief Financial Officer






[Signature Page to Accession Agreement]



--------------------------------------------------------------------------------






Acknowledged:


ROYAL BANK OF CANADA,
as Administrative Agent




By:
 
 
Name: Susan Khokher
Title: Manager, Agency




[Signature Page to Accession Agreement]

